DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 7/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the exterior panel differs from the access panel as they both appear to be the same thing. See applicant’ spec. and Figs. 1-3.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the exterior panel differs from the access panel as they both appear to be the same thing. See applicant’ spec. and Figs. 1-3.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (US 4,917,430).
Regarding claim 1, Lawrence discloses a storage module that connects to a chassis of a vehicle, the chassis forming a door opening (34) to a compartment (at 34) of a vehicle, the storage module comprising: a housing (Figs. 4-5) conforming to the door opening and extending into the compartment in an installed configuration; an exterior panel (at 36; or 35) disposed on a first side of the housing, the exterior panel conforming to an exterior surface (at 35) of the vehicle enclosing the door opening; and at least one storage compartment (36 or 65) comprising an access panel (35, at 36, or at 65) forming a portion of the exterior surface, the at least one storage compartment forming a first storage volume disposed inside the housing and the compartment in the installed configuration. See Figs. 1-15. 
Regarding claim 2, the exterior panel of the storage module interchangeably replaces a door of the vehicle. See Figs. 1-15. 
Regarding claim 3, the at least one storage compartment comprises at least one of a drawer and a cabinet. See Fig. 1. 
Regarding claim 4, the storage module connects to a door latch of the door of the vehicle in the installed configuration. See Fig. 14. 
Regarding claim 5, the storage module occupies a portion of the compartment including a portion of a passenger seat in the installed configuration. See Figs. 1-4.
Regarding claim 10, a second locating mechanism comprising a hinge mounting bracket in connection with the storage module, wherein the hinge attachment bracket forms a mating assembly with at least one hinge of the vehicle that alternatively connects to the door. See col. 3, ll. 55-58. 
Regarding claim 11, the exterior panel comprises an inner surface opposing the exterior surface, the inner surface in connection with the housing, and wherein the hinge attachment bracket is in connection, at least in directly, with at least one of the housing and the inside surface. See Figs. 1-3. 
Regarding claim 12, the at least one storage compartment further comprises at least one cabinet comprising an access door (35, at 36, or at 65) forming a portion of the exterior surface, the at least one cabinet further comprising a second storage volume (other 36 or 65) separate from the first storage volume, the second storage volume disposed inside the housing. See Figs. 1-9. 
Regarding claim 13, the storage module comprises a folding cart (90) comprising a plurality of legs (91) pivotably mounted to a base of the housing, wherein the legs fold between the base and the floor portion in the installed configuration. See Fig. 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied above in further view of Rubel et al. (US 7,048,320).
Regarding claim 6, Lawrence does not disclose a first locating mechanism as claimed. Rubel, which is drawn to a storage module, discloses a first locating mechanism forming a mating assembly between a first locator (Ruble, 42) in connection with a floor portion of a passenger compartment and a second locator (bottom of 44) in connection with a second side of a housing. See Rubel, Fig. 3. Thus , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a first locating mechanism, as disclosed by Rubel, on the storage module of Lawrence in order to secure and remove the module from the vehicle. 
Regarding claim 7, the second side opposes the first side and extends into the passenger compartment in the installed configuration. See Figs. 1-15. In the case that the second side does not oppose the first side, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second locator on an opposing side in order to secure the module to a vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
Regarding claim 9, the first locator slidably engages the second locator positioning the storage module in a first direction. See Rubel, Fig. 3. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence and Rubel as applied above in further view of Lazarevich et al. (US 9,193,290).
Regarding claim 8, Lawrence, as modified above, does not necessarily disclose the locator as claimed. Lazarevich, which is drawn to a storage module, discloses a first locator (78) that comprises a bracket forming a receiving opening and a second locator (84) that forms a protrusion forming an exterior profile complementary to the receiving opening. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the locator of Lawrence, as modified above, have a first locator with an opening and a second locator forming an exterior profile complementary to the receiving opening, as disclosed by Lazarevich, in order to slide and secure the storage module. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734